Myrick and McKinstry, JJ., concurring:
We concur in the judgment. The case presented by the plaintiff in his complaint shows that there was no service of summons in the action referred to—on the contrary, a false affidavit of service was made and filed, and upon such false affidavit the judgment was rendered. Assuming that under Section 473, C. G. P., the defendant in that action (plaintiff here) could have obtained relief if he had applied within six months, it is enough to say that he states sufficient reasons why the application was not made within the time. The case stated in the complaint is clearly within the rules governing Courts of equity in such cases, and the demurrer to the complaint should have been overruled.